On order of the Court, in conformity with the mandate of the Supreme Court of the United States, we reverse the January 16, 2013 order of the Court of Appeals, we vacate the defendant’s sentence for first-degree *904murder, and we remand this case to the Wayne Circuit Court for resentencing on that conviction pursuant to MCL 769.25 and MCL 769.25a. See Montgomery v Louisiana, 577 US _; 136 S Ct 718; 193 L Ed 2d 599 (2016), and Miller v Alabama, 567 US 460; 132 S Ct 2455; 183 L Ed 2d 407 (2012). In all other respects, leave to appeal is denied, because we are not persuaded that the remaining questions presented should be reviewed by this Court. We do not retain jurisdiction.